Name: Commission Regulation (EEC) No 521/83 of 4 March 1983 on the monetary compensatory amounts applicable as a result of movements in the pound sterling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 83 Official Journal of the European Communities No L 58/9 COMMISSION REGULATION (EEC) No 521/83 of 4 March 1983 on the monetary compensatory amounts applicable as a result of movements in the pound sterling compensatory amount, abrupt up and down changes in which would be more likely to cause disturbance than prevent it ; whereas therefore monetary compen ­ satory amounts should not be introduced for the United Kingdom during the week beginning 7 March 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the manage ­ ment committees concerned, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 2 ( la) (b) of Regula ­ tion (EEC) No 974/71 there will , during the week beginning 7 March 1983 , continue to be no monetary compensatory amount for the United Kingdom. Article 2 This Regulation shall enter into force on 7 March 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 of 19 May 1982 (3), as last amended by Regulation (EEC) No 391 /83 (4); Whereas in view of the irregular movement of the pound sterling during the reference period 23 February to 1 March 1983 as referred to in Article 2 of Commission Regulation (EEC) No 1372/81 of 19 May 1981 (5) confirmation of its trend should be awaited before any decision is taken to introduce a monetary This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 362, 23 . 12 . 1982, p. 4 . (3) OJ No L 142, 20 . 5 . 1982, p. 1 . (4) OJ No L 48 , 21 . 2. 1983 , p. 1 . 0 OJ No L 138 , 25 . 5 . 1981 , p. 14 .